Per Curiam.
This is an appeal from an order of the District Court, Winona County, denying áppellants’ post-trial motion for amended findings of fact or a new trial and from a judgment affirming a final order of the Board of County Commissioners, Winona County, attaching the dissolved Common School District No. 2609 to Independent School District No. 861. Appellants contend that the Board of County Commissioners and the State Board of Education acted upon an erroneous theory of law and that the decision of each body was arbitrary, capricious, oppressive, and in unreasonable disregard of the best interests of the children and students of the dissolved district. No substantial issues are raised for appellate review to warrant an extended opinion; so we affirm on the supported findings of the district court and its memorandum applying controlling principles of law dispositive of these issues.
Affirmed.